UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6588



ALEXANDER CAMERON,

                                              Plaintiff - Appellant,

          versus


J. BOONE, Unit Manager; MS. ROBERTS, Counsel-
or; MS. MACER, Counselor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-962-AM)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Cameron, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cameron Alexander, a Virginia inmate, appeals the district

court’s order dismissing his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Cameron v. Boone, No. CA-99-962-AM (E.D. Va.

Apr. 6, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2